Campbell, C. J.,
delivered the opinion of the court.
The train on which the appellant was a passenger was a freight train, not being intended for both passengers and freight,” within the meaning of sect. 1054 of the Code of 1880, and the action of the Circuit Court upon the instructions was correct. The latter part of that section is a substitute for *730sect. 2 of the'act of March 15,1876 (Acts 1876, p. 265), which employed the terms “ mixed” or “accommodation” trains, “ run for the accommodation of both passengers and freight.” A train which is strictly a freight train, with only the appliauces of such a train, on which persons are not sought to be induced to take passage by the offer of other accommodations than are afforded by freight trains, cannot be said to be intended for both passengers and freight, although all persons may become passengers by going into the conductor’s caboose. They who take passage on such a train cannot expect, and have no right to demand, the conveniences and attention required with respect to passenger' trains or those intended by the carrier for both freight and passengers.
Judgment affirmed.